           Case 1:20-cv-03674 Document 1 Filed 05/12/20 Page 1 of 8




                                                   File #115756-03/lfp

                                                         SCF CASE
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------x
CURTIS PAYNE,

                               Plaintiff,

           -against-                                 COMPLAINT

UNITED STATES OF AMERICA,

                          Defendant.
--------------------------------------x

    Plaintiff, complaining of the defendant, by attorneys,

FINE, OLIN & ANDERMAN, LLP, respectfully shows this Court and

alleges, upon information and belief, the following:

                        JURISDICTION AND VENUE

     1.      That at all times hereinafter mentioned, the

plaintiff was and still is a resident of the County of Nassau,

State of New York, United States of America.

     2.      That this action is one brought against UNITED STATES

OF AMERICA under and pursuant to 28 USC 1346 (b) and 2671-2680,

the Federal Tort Claims Act for the negligent acts of an agent,

servant and/or employee of the defendant, UNITED STATES OF

AMERICA.




                                      1
          Case 1:20-cv-03674 Document 1 Filed 05/12/20 Page 2 of 8




     3.   Venue is based on 28 USC 1402(b) in that the acts or

omissions complained of occurred in the Judicial District for

the Southern District of New York.

     4.   That the acts of negligence of the agent, servant

and/or employee of the defendant, UNITED STATES OF AMERICA,

arose on or about the 15th day of March, 2017.

     5.   That a period of six (6) months has elapsed from the

filing of a Notice of Claim and the Claim has not be adjusted

nor has there been a denial submitted.

     6.   On October 3rd, 2018 a claim form 95 was served upon the

United States Postal Service and on the Attorney General by

certified Mail.

     7.   More than six months has elapsed since the filing of

the claim and the claimant has complied with all requests set

forth by the government and the United States has not formally

adjusted the claim nor denied the claim in writing.

     8.   For the above reasons jurisdiction exists pursuant to

28 USC 1346(b).

     9.   That all prerequisites for filing this suit have been

complied with by the plaintiff pursuant to 28 USC 2401.




                                     2
           Case 1:20-cv-03674 Document 1 Filed 05/12/20 Page 3 of 8




                        STATEMENT OF FACTS

     10.    That at all times hereinafter mentioned, upon

information and belief, the defendant, UNITED STATES OF AMERICA,

was the owner of the premises located at 317 9th Avenue, between

West 28th Street and West 29th Street, and was responsible for the

maintenance and repair of the abutting sidewalk, including the

area of the sidewalk approximately 15 feet north of the light

pole in front of 317 9th Avenue and approximately 70 feet south

of the fire hydrant in front of 317 9th Avenue near corner of

West 29th Street and approximately 6 feet east of the building

line and approximately 12 feet west of the curb, in the Borough

of Manhattan, County of New York, State of New York.

     11.    That at all times hereinafter mentioned, upon

information and belief, the defendant, UNITED STATES OF AMERICA,

was the lessor of the aforesaid sidewalk.

     12.    That at all times hereinafter mentioned, upon

information and belief, the defendant, UNITED STATES OF AMERICA,

was in possession and control of the aforesaid sidewalk.

     13.    That at all times hereinafter mentioned, upon

information and belief, the defendant, UNITED STATES OF AMERICA,

maintained the aforesaid sidewalk.

     14.    That at all times hereinafter mentioned, upon

information and belief, the defendant, UNITED STATES OF AMERICA,

                                      3
           Case 1:20-cv-03674 Document 1 Filed 05/12/20 Page 4 of 8



controlled the aforesaid sidewalk.

     15.    That at all times hereinafter mentioned, the sidewalk

in front of the premises located at 317 9th Avenue, between West

28th Street and West 29th Street, approximately 15 feet north of

the light pole in front of 317 9th Avenue and approximately 70

feet south of the fire hydrant in front of 317 9th Avenue near

corner of West 29th Street and approximately 6 feet east of the

building line and approximately 12 feet west of the curb, in the

Borough of Manhattan, County of New York, State of New York, was

the situs of the within incident.

     16.    That on or about the 15th day of March, 2017, this

plaintiff was lawfully upon the aforesaid sidewalk.

     17.    That on or about the 15th day of March, 2017, while

this plaintiff was walking on the aforesaid sidewalk, he was

caused to be precipitated to the ground, thereby sustaining

severe and serious personal injuries.

     18.    The accident and injuries alleged herein were caused

by the negligent, wanton, reckless and careless acts of the

defendant, UNITED STATES OF AMERICA, its agents, servants and/or

employees.



                              CAUSE OF ACTION

     19.    That the defendant, UNITED STATES OF AMERICA, its

agents, servants and/or employees were negligent, wanton,

                                      4
        Case 1:20-cv-03674 Document 1 Filed 05/12/20 Page 5 of 8



reckless and careless in allowing, causing and/or permitting the

aforesaid sidewalk to be, become and remain in an icy, dangerous

and hazardous condition to persons lawfully thereon; in causing

and/or permitting dangerous accumulations of ice in and upon

said sidewalk so as to constitute danger to persons upon said

sidewalk; in allowing, causing and/or permitting dangerous,

hazardous and/or unsafe conditions to exist on the aforesaid

sidewalk; in failing to properly and adequately sand and/or salt

the sidewalk and/or use another type of traction to avoid the

accident herein; in failing to properly remove and/or provide

for the proper removal of ice from said sidewalk; in failing to

fence off, barricade and/or by some other means block off the

area of the dangerous, hazardous and unsafe conditions; in

creating a trap; in failing to properly maintain, check and/or

inspect said sidewalk; in allowing, causing and/or permitting

the ice to thaw and then refreeze on said sidewalk; in creating

and/or exacerbating the ice condition by the negligent and

inadequate manner snow had been shoveled from the sidewalk; in

failing to adequately remove snow and ice from the sidewalk even

though the snow was compressed by pedestrians walking upon the

sidewalk which thereby caused and/or contributed to the ice

condition upon which plaintiff fell; in failing to provide

proper and adequate warnings to persons on the sidewalk of the

existing conditions; in acting with reckless disregard for the

                                   5
          Case 1:20-cv-03674 Document 1 Filed 05/12/20 Page 6 of 8



safety of others; in failing to take those steps necessary to

avoid the contingency which occurred; in failing to use that

degree of caution, prudence and care which was reasonable and

proper under the controlling circumstances; in improperly hiring

and continued employment of inept, incompetent and unskilled

agents, servants and/or employees, and the defendants, their

agents, servants and/or employees were in other ways being

negligent, wanton, reckless and careless.

    20.    That the defendant, its agents, servants and/or

employees had actual and/or constructive notice of the dangerous

and defective conditions in that the conditions existed for a

sufficient length of time prior to the happening of the within

accident and in the exercise of reasonable care, the defendant,

its agents, servants and/or employees could have and should have

had knowledge and notice thereof, and further, the defendant,

its agents, servants and/or employees created said conditions.

    21.    That by reason of the foregoing, this plaintiff was

caused to sustain severe and serious personal injuries to his

mind and body, some of which, upon information and belief, are

permanent with permanent effects of pain, disability,

disfigurement and loss of body function.         Further, this

plaintiff was caused to expend and become obligated for diverse

sums of money as a result of this accident; the plaintiff

further was caused to lose substantial periods of time from his

                                     6
          Case 1:20-cv-03674 Document 1 Filed 05/12/20 Page 7 of 8



normal vocation, and upon information and belief, may continue

in that way into the future and suffer similar losses.



                          REQUEST FOR DAMAGES

    22.    That by reason of the foregoing, this plaintiff was

damaged in a sum of FIVE MILLION ($5,000,000.00) DOLLARS.



                           PRAYER FOR RELIEF

    WHEREFORE, plaintiff demands judgment against the defendant

as follows:

    A.    The sum of $5,000,000.00, as compensatory damages,

together with the costs and disbursements of this Action; and

    B.    Any other relief this Court finds to be just, proper

and equitable.




                                   Yours, etc.,

                                   FINE, OLIN & ANDERMAN, LLP
                                   Attorneys for Plaintiff
                                   Office & P.O. Address
                                   c/o Processing Center
                                   1279 Route 300, P.O. Box 1111
                                   Newburgh, New York 12551


                                   BY: ___________________________
                                         LAWRENCE LISSAUER, ESQ.
                                         (Of Counsel)
                                         (Bar No.: 6536)


                                     7
        Case 1:20-cv-03674 Document 1 Filed 05/12/20 Page 8 of 8




TO: UNITED STATES OF AMERICA
    Office of the Attorney General
    950 Pennsylvania Avenue, NW
    Washington, D.C. 20530

   UNITED STATES OF AMERICA
   U.S. Attorney’s Office
   271 Cadman Plaza East
   Brooklyn, NY 11201




                                   8
